Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John P. Sirico, II Vice President & Assistant General Counsel Exhibit 5.1 October 29, 2007 CIT Group Inc. 1 CIT Drive Livingston, New Jersey 07039-5703 CIT Group Inc. 5.000% Senior Notes due November 15, 2009 5.250% Senior Notes due November 15, 2011 6.250% Senior Notes due November 15, 2017 Ladies and Gentlemen: I am a Vice President and Assistant General Counsel of CIT Group Inc., a Delaware corporation (the Corporation). I am making this opinion in connection with the purchase and sale of the Corporations 5.000% Senior Notes due November 15, 2009 (the  5.000% Senior Notes ), the 5.250% Senior Notes due November 15, 2011 (the  5.250% Senior Notes ), and the 6.250% Senior Notes due November 15, 2017 (the  6.250% Senior
